Exhibit 10.23


WAIVER AGREEMENT
THIS WAIVER AGREEMENT (this “Agreement”) is entered into this 27th day of
January, 2020, by and between SILICON VALLEY BANK, a California corporation
(“Bank”), and CALIX, INC., a Delaware corporation (“Borrower”).
RECITALS
A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of August 7, 2017 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower is currently in default of Section 6.9(a) of the Loan Agreement
for failing to comply with the Adjusted Quick Ratio financial covenant during
the fiscal quarter ended December 31, 2019 (the “Existing Event of Default”).
D.    Borrower has requested that Bank waive the Existing Event of Default.
E.    Bank has agreed to so waive the Existing Event of Default in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Loan Agreement.
2.    Waiver of Existing Event of Default. Borrower acknowledges and agrees that
unless the Existing Event of Default is waived by Bank, the Existing Event of
Default would constitute an Event of Default under the Loan Documents. The Bank
hereby waives, effective as of December 31, 2019, the Existing Event of Default.
Bank’s agreement to waive the Existing Event of Default shall in no way obligate
Bank to make any other modifications to the Loan Agreement or to waive
Borrower’s compliance with any other terms of the Loan Documents, and shall not
limit or impair Bank’s right to demand strict performance of all other terms and
covenants as of any date. The waiver set forth above shall not be deemed or
otherwise construed to constitute a waiver of any other provisions of the Loan
Agreement in connection with any other transaction.




--------------------------------------------------------------------------------




3.    Limitation of Waiver.
3.1    The waiver set forth in Section 2, above, is effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (1) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (1) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
3.2    This Agreement shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
3.3    In addition to those Events of Default specifically enumerated in the
Loan Documents, the failure to comply with the terms of any covenant or
agreement contained herein shall constitute an Event of Default and shall
entitle Bank to exercise all rights and remedies provided to Bank under the
terms of any of the other Loan Documents as a result of the occurrence of the
same.
4.    Representations and Warranties. To induce Bank to enter into this
Agreement, Borrower hereby represents and warrants to Bank as follows:
4.1    Immediately after giving effect to this Agreement (1) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (1) no Event of Default has occurred and
is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Agreement and to perform its obligations under the Loan Agreement;
4.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement have been
duly authorized;
4.5    The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement do not and
will not contravene (1) any material law or regulation binding on or affecting
Borrower, (1) any contractual restriction with a Person binding on Borrower in
any material respects, (1) in any material respects, any order, judgment or
decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on Borrower, or (1) the organizational documents of
Borrower;


2

--------------------------------------------------------------------------------




4.6    The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement do not
require any order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on Borrower, except as
already has been obtained or made; and
4.7    This Agreement has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    Integration. This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.
6.    Counterparts. This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7.    Effectiveness. This Agreement shall be deemed effective upon (1) the due
execution and delivery to Bank of this Agreement by each party hereto, and (b)
payment of Bank’s legal fees and expenses in connection with the negotiation and
preparation of this Agreement.
[Signature page follows.]




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.
BORROWER:
CALIX, INC.
By: /s/ Cory Sindelar
Name: Cory Sindelar
Title: Chief Financial Officer
BANK:
SILICON VALLEY BANK
By: /s/ Stephen Chang
Name: Stephen Chang
Title: Director






[Signature Page to Waiver Agreement]